Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be                      FILED
regarded as precedent or cited before                    Dec 05 2012, 8:56 am
any court except for the purpose of
establishing the defense of res judicata,                       CLERK
                                                              of the supreme court,

collateral estoppel, or the law of the                        court of appeals and
                                                                     tax court


case.
ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

ANDREW K. PORTER                                 GARA U. LEE
Feavel Law Office                                DCS, Local Office in Knox County
Vincennes, Indiana                               Vincennes, Indiana

                                                 ROBERT J. HENKE
                                                 DCS Central Administration
                                                 Indianapolis, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE TERMINATION OF )
THE PARENT-CHILD RELATIONSHIP OF:   )
A.T., Minor Child,                  )
                                    )
M.T., Father,                       )
                                    )
       Appellant-Respondent,        )
                                    )
              vs.                   )                 No. 42A04-1203-JT-118
                                    )
INDIANA DEPARTMENT OF CHILD         )
SERVICES,                           )
                                    )
       Appellee-Petitioner.         )


                     APPEAL FROM THE KNOX SUPERIOR COURT
                        The Honorable W. Timothy Crowley, Judge
                              Cause No. 42D01-1008-JT-24


                                      December 5, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

BROWN, Judge
        M.T. (“Father”) appeals the involuntary termination of his parental rights to his

child, A.T. Concluding that there is sufficient evidence to support the trial court’s

judgment, we affirm.

                                   Facts and Procedural History

        Father is the biological parent of A.T. Father was married to A.T.’s mother, J.T.

(“Mother”), when A.T. was born in July of 2000,1 but he raised A.T. as a single parent

since A.T. was very young. The evidence most favorable to the trial court’s judgment

shows that, on April 9, 2009, Father contacted the Knox County office of the Department

of Child Services (“KCDCS”) because he had no electricity or water and he could no

longer care for A.T. He stated that he had heard from several persons that A.T. had been

masturbating and that she had become more deceptive. A.T. was taken into protected

custody and placed in foster care.

        That same month, A.T. was adjudicated a child in need of services (“CHINS”). A

dispositional hearing was held in May of 2009, after which the trial court ordered Father

to participate in visitation with A.T. on a consistent basis, to participate in home-based

therapy and parent-aid sessions with Ireland Home Based Services, to obtain and

maintain housing for him and A.T., and to obtain a verifiable means of income. In a

separate Financial Obligation Order, Father was directed to pay $25 per week in child

support. Mother’s whereabouts were unknown and, thus, she was not subject to the

dispositional order.


        1
          Mother appeared at the termination proceedings and voluntarily terminated her parental rights.
She does not participate in this appeal. We therefore limit our recitation of the facts to those pertinent to
Father’s appeal.
                                                     2
        Father and A.T. began receiving services through the CHINS case.                         Father

participated in home-based therapy and parent-aid sessions. He secured an apartment

and, “obtained a means of income at times.” Appellant’s Brief at 9.                        Father also

consistently visited with A.T., although he did not make regular child support payments.

        During her counseling sessions, A.T. disclosed that Father had molested her.2

Father denied the molestation. KCDCS investigated and substantiated A.T.’s allegation

that Father had touched her inappropriately. In September of 2009, the court ordered

Father to participate in a psychological evaluation and individual therapy with the

Samaritan Center. Father was evaluated by the Samaritan Center, but the facility lacked a

qualified therapist to provide sex offender treatment. Father continued with in-home

therapy but did not address the sex abuse issue.

        In March of 2010, KCDCS filed its Motion to Modify Dispositional Decree,

requesting that Father be ordered to participate in sex offender evaluation and treatment.

KCDCS also filed an amended CHINS petition, adding the sex offense as a reason for the

CHINS action. In August of 2010, KCDCS petitioned for the termination of the parent-

child relationships of A.T. with Father and Mother.

        After a contested fact-finding hearing on the amended CHINS petition, held in

September of 2010, the trial court again adjudicated A.T. a CHINS, specifically finding

that A.T. was the victim of a sex offense under Indiana Code § 35-42-4-3 (child

molesting) and that Father was the perpetrator of the sex offense.                      In its second


        2
          A.T. stated that Father had placed his finger inside her private area. She wrote in her journal
that Father had also made her squeeze his penis after which “some peach stuff came out and it got on her
hand and her rug.” Exhibit 73 at 3.
                                                   3
dispositional order, the trial court noted that Mother had appeared by counsel. The court

directed Father to participate in sex offender treatment and to follow all recommendations

of the treatment program.

       In early 2011, Father was referred to Luzio & Associates Behavioral Services in

Evansville for sex offender treatment. Father did not complete the evaluation process

and, thus, received no treatment. Mother participated in visitation with A.T., but her

participation was sporadic. In March of 2011, the trial court approved a permanency plan

of termination of the parent-child relationships. Thereafter, Father moved to strike A.T.’s

testimony from the September 2010 fact-finding hearing and requested a new hearing.

KCDCS objected, and the court denied Father’s motions. Father voluntarily dismissed

his subsequent appeal of the court’s CHINS adjudication.

       The trial court held three hearings on the termination petitions in October and

November of 2011. In November, the court also heard argument on KCDCS’s motion to

suspend visitation. Testimony showed that A.T. was suffering from post-traumatic stress

disorder, major depression, and attention deficit hyperactivity disorder.          Caregivers

described how A.T. had regressed into infantile and destructive behaviors such as thumb-

sucking, hiding, and pulling out facial and pubic hair. A.T. exhibited a particularly high

level of anxiety before visitations, especially those with Mother. Evidence demonstrated

that A.T. was at a critical stage and that a failed reunification attempt could result in a

full-blown reactive attachment disorder. The trial court took matters under advisement

and, in February of 2012, issued its order terminating Father’s parental rights.



                                             4
                                  Discussion and Decision

       When reviewing the termination of parental rights, we do not reweigh the

evidence or judge witness credibility. In re G.Y., 904 N.E.2d 1257, 1260 (Ind. 2009),

reh’g denied. Instead, we consider only the evidence and reasonable inferences that are

most favorable to the judgment. Id. Where, as here, the trial court entered findings and

conclusions thereon, we apply a two-tiered standard of review. Id. First we determine

whether the evidence supports the findings, and second we determine whether the

findings support the judgment. Id. In deference to the trial court’s unique position to

assess the evidence, we will set aside the court’s judgment terminating a parent-child

relationship only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App.

1999), reh’g denied, trans. denied, cert. denied, 534 U.S. 1161 (2002). A judgment is

clearly erroneous if the findings do not support the trial court’s conclusions or if the

conclusions do not support the court’s judgment. In re G.Y., 904 N.E.2d at 1260.

       The Fourteenth Amendment to the United States Constitution protects the

traditional right of parents to establish a home and raise their children. H.G. v. Ind. Dep’t

of Child Serv., 959 N.E.2d 272, 288 (Ind. Ct. App. 2011), reh’g denied, trans. denied. A

parent’s interest in the care, custody, and control of his child is “‘perhaps the oldest of the

fundamental liberty interests.’” Id. (quoting Troxel v. Granville, 530 U.S. 57, 65 (2000)).

Parental rights are not absolute, however, for they must be subordinated to the child’s

interests when determining the proper disposition of a petition to terminate parental

rights. Id. Accordingly, parental rights may be terminated if the parents are unable or

unwilling to meet their parental responsibilities. Id. Moreover, a trial court need not wait

                                              5
until a child is irreversibly harmed before terminating the parent-child relationship.

McBride v. Monroe Cnty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct.

App. 2003).

         Before parental rights may be involuntarily terminated in Indiana, the State is

required to allege and prove, among other things:

         (B)   that one (1) of the following is true:

               (i)     There is a reasonable probability that the conditions that
                       resulted in the child’s removal or the reasons for placement
                       outside the home of the parents will not be remedied.

               (ii)    There is a reasonable probability that the continuation of the
                       parent-child relationship poses a threat to the well-being of
                       the child.

               (iii)   The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;

         (C)   that termination is in the best interests of the child . . . .

Ind. Code § 31-35-2-4(b)(2).          The State’s burden of proof for establishing these

allegations in termination cases is “one of ‘clear and convincing evidence.’” In re G.Y.,

904 N.E.2d at 1260-1261 (quoting Ind. Code § 31-37-14-2). “[I]f the court finds that the

allegations in a petition described in section 4 of this chapter are true, the court shall

terminate the parent-child relationship.” Ind. Code § 31-35-2-8(a) (emphasis added).

Father’s challenge relates to subsection (b)(2)(B) and (C) of the termination statute cited

above.

                       I. Conditions Remedied/Threat to Well-Being

         Indiana Code § 31-35-2-4(b)(2)(B) requires the State to establish by clear and


                                                 6
convincing evidence only one of the three requirements of subsection (b)(2)(B). Because

we find it to be dispositive, we limit our review to Father’s allegations of error pertaining

to subsection (b)(2)(B)(ii), namely, whether KCDCS presented clear and convicting

evidence establishing a reasonable probability that the continuation of the parent-child

relationship poses a threat to A.T.’s well-being.

        In terminating Father’s parental rights, the trial court made the following findings:

        [A.T.] suffers from several mental health issues and has been exhibiting
        regressive child-like behavior. She is struggling academically and
        behaviorally in school. [A.T.] is engaging in self-harming behavior, pulling
        hairs in her eyelashes, eyebrows, and pubic area. Dr. Melissa Umali, the
        [psychologist] treating [A.T.], believes that [A.T.] is suffering from reactive
        attachment disorder which was likely caused by abuse or neglect in early
        childhood. Dr. Umali expressed concerns that [A.T.’s] mental health
        condition was at a critical stage, and that a permanent resolution of [A.T.’s]
        relationship with her parents would help resolve her mental health issues.[3]

Apellee’s Appendix at 3. Based upon the above, the court concluded that the State

“established by clear and convincing evidence that . . . there is a reasonable probability

that the continuation of the parent-child relationship poses a threat to the well-being of

[A.T.].” Id. A thorough review of the record reveals that evidence supports the trial

court’s findings.

        Dr. Umali, a clinical psychologist working mainly with children, saw A.T. face-to-

face five times and supervised A.T.’s case for the Debra Corn Agency. Dr. Umali

testified that A.T. first presented with minor behavioral problems and learning


        3
           We recognize that findings merely reciting a witness’s testimony or opinion are not true findings
of basic fact. Parks v. Delaware Cnty. Dep’t of Child Serv., 862 N.E.2d 1275, 1279 (Ind. Ct. App. 2007).
Rather, the trier-of-fact must adopt the testimony of a witness to render a finding of fact. However, the
parties do not question this aspect of the trial court’s order, and we observe that, as in Parks, the inclusion
of statements that are not findings should be considered as mere surplusage where proper findings support
the trial court’s decision.
                                                      7
difficulties. By April of 2011, however, she was exhibiting regressive behavior. Dr.

Umali diagnosed A.T. with post-traumatic stress disorder (“PTSD”); major depression,

Attention Deficit Hyperactivity Disorder (“ADHD”), and possible attachment disorder.

She stated that A.T. does not trust Father and does not feel secure or safe with him; thus,

A.T. has high levels of anxiety.

       Dr. Umali testified that A.T.’s PTSD symptoms developed from what she assumed

was a sexual abuse that needs to be addressed. The psychologist had not seen a child out

of the home this long successfully reunited and she believed that, because A.T. was at a

critical point, if reunification were unsuccessful, it would cause significant psychological

damage.    She elaborated:    “[Y]ou’re talking about a full-blown reactive attachment

disorder developing. And as into adulthood that tends to develop into major personality

issues, causes lifelong depression and anxiety, it’s . . . I mean, it’s very damaging.”

Transcript at 231. Dr. Umali explained that children with reactive attachment disorder

“have no sense of what is appropriate, right or wrong.” Id. at 232. She continued:

       Typically girls grow up into women that have relationships with abusive
       men, they have children with multiple partners, they end up depressed,
       unable to work, drugs, become involved in sexually abusive relationships.
       And then, they themselves are unable to care for their children, because
       they don’t have a sense of how to do that, how to love anyone else.

Id. at 233. Regarding Father’s continued visitation, Dr. Umali stated that “important

things have not occurred in order to make the reunification successful so, to continue the

visits, at this point, and to continue allowing her to stay in foster care[,] it’s going to

psychologically traumatize [A.T.] even further.” Id. at 246-247.

       In her report filed in October of 2011, Guardian ad Litem (“GAL”) Jill Doggett

                                             8
also wrote of the regression in A.T.’s behavior since the last termination hearing. A.T.

was previously on the honor roll but, at the relevant time, she was struggling

academically and behaviorally. She noted that A.T. was pulling out her eyelash and

eyebrow hair and, when confronted, began pulling out her pubic hair because it could not

be seen. At the termination hearing, the GAL expressed doubts about Father’s ability to

provide the therapy, treatment and counseling that will be a component of A.T.’s life for

a long time.       The GAL opined that continued uncertainty is harmful to A.T.        She

recommended termination of Father’s parental rights.

       Elizabeth Maines, a family case manager with the KCDCS, had been involved

with A.T.’s case since June of 2009. She testified that continuation of the parent-child

relationship poses a threat to A.T.’s well-being. Maines further testified that A.T. is “a

lot different child now with her behaviors as she’s getting older, things are changing with

. . . her behaviors are getting worse. There needs to be someone that is very proactive in

her treatment.” Id. at 53. Maines had not seen that type of motivation from Father at any

point. She added, “We don’t really know the risks that would be if [A.T.] was placed

back with [Father] of her being sexually abused again or something else happening to

her.” Id. at 54.

       Britney Wagler of the Debra Corn Agency counseled A.T. once a week for forty-

five to fifty minutes since June of 2010. Wagler confirmed that A.T. had fallen behind in

school, that she has nightmares, incidences of bedwetting and removing facial and pubic

hair. A.T. had been seen by a psychiatrist, who prescribed medications for “sleeping,”

for ADHD, and for depression and anxiety. Id. at 139-140.

                                            9
         Clear and convincing evidence need not demonstrate that continued custody of the

parent is wholly inadequate for the child’s very survival. In re G.Y., 904 N.E.2d at 1261.

Rather, it is sufficient to show by clear and convincing evidence that the child’s

emotional and physical development is threatened by a parent’s custody. Id. After

reviewing the record in its entirety, we conclude that clear and convincing evidence

supports the trial court’s findings and, in turn, those findings support the court’s

conclusion that continuation of the parent-child relationship poses a threat to A.T.’s well-

being.

                                        II. Best Interests

         We next consider Father’s argument that KCDCS failed to prove that termination

of his parental rights is in A.T.’s best interests. In determining what is in the best

interests of a child, the trial court is required to look beyond the factors identified by the

Department of Child Services and consider the totality of the evidence. In re J.S., 906

N.E.2d 226, 236 (Ind. Ct. App. 2009). In so doing, the court must subordinate the

interests of the parent to those of the child. Id. “Permanency is a central consideration in

determining the best interests of a child.” In re G.Y., 904 N.E.2d at 1265. In addition,

we have held that the recommendations of a child’s caseworker and guardian ad litem

that parental rights should be terminated support a finding that termination is in the

child’s best interests. In re A.B., 887 N.E.2d 158, 170 (Ind. Ct. App. 2008).

         Here, the trial court found:

         Both parents have failed to prove that they can adequately provide for
         [A.T.]. . . . [Father] failed to follow through with the sex offender
         evaluation and treatment. Dr. Umali has testified that the continuation of
         the parent-child relationship is not in the best interests of [A.T.]. The
                                             10
      Guardian Ad Litem, Jill Doggett, has concluded that termination of parental
      rights is in [A.T.’s] best interests.

      While both [Mother] and [Father] may love their daughter, neither parent
      has been able, or willing, since the removal of [A.T.], to do the things
      necessary to bring about reunification with the child.

Appellee’s Appendix at 4. The court then concluded that termination of Father’s parental

rights is in A.T.’s best interests. Again, the trial court’s findings are supported by the

evidence.

      During termination hearings, Dr. Umali testified that termination was in A.T.’s

best interests because of the length of time A.T. had been removed from Father’s home,

Father’s failure to follow through with the sex offender evaluation and treatment, and

A.T.’s deteriorating mental health.    Specifically, Dr. Umali opined that successful

reunification requires that the offender admit what occurred and apologize.            She

continued, “[C]hildren don’t make allegations of sexual abuse if there’s not some sort of

emotional problem going on in the family.” Transcript at 224.

      Family case manager Maines agreed that termination was in A.T.’s best interests.

GAL Doggett reported:

      The GAL is very concerned about [A.T.]. She is really struggling in many
      areas. She has been in care for over two years and, at this point, does not
      have much of a relationship with either one of her natural parents. . . .
      [A.T.] truly believes that [Father] molested her. [A.T.] has clearly told the
      GAL that she does not want to be reunified with either of her parents.

Exhibit F at 11. She recommended termination of Father’s parental rights.

      Still, Father challenges the trial court’s finding that he was unwilling or unable to

do what was necessary for reunification. He insists that he substantially complied with


                                           11
all court directives except for sex offender assessment and treatment. He maintains that

he was unable to complete that requirement because he could not afford the fifty-mile trip

to Evansville. Father also complains that he did not receive family therapy.4

        We are reminded that the law concerning termination of parental rights does not

require the Department of Child Services to offer services to the parent to correct

deficiencies in childcare. See In re B.D.J., 728 N.E.2d 195, 201 (Ind. Ct. App. 2000).

Thus, termination of parental rights may occur as long as the elements of Indiana Code §

31-35-2-4 are proven by clear and convincing evidence. Id. Nevertheless, here, Father

did cooperate with KCDCS and participate in home-based services. But cooperation is

not everything; rather, according to family case manager Maines, there must be a change

in the parent so that the parent follows through without direction from KCDCS. That did

not happen. Similarly, Father regularly visited with A.T. in accordance with the court’s

order, but there was a lack of both physical and verbal affection and a lack of “honest

relaxation.” Transcript at 126. And A.T. exhibited more anxiety before visitations.

Thus, regular visitation did not in itself compel reunification.

        Regarding the sex offender evaluation, Father consistently denied the molestation.

He began the required sex offender assessment at Luzio & Associates but cancelled

appointments and did not complete the evaluation. The State’s contract with Luzio

expired and, when funds were later available, Father had cancelled enough appointments

        4
          In particular, Father challenges the trial court’s finding that he “declined the opportunity to
attend family therapy because he did not want to travel to Princeton, Indiana for the counseling.”
Appellee’s Appendix at 3. That finding was entered in support of the court’s conclusion that there is a
reasonable probability that the conditions resulting in A.T.’s removal or the reasons for her placement
outside the home would not be remedied. Thus, we need not consider it here. Nevertheless, we observe
that Father “believed” that the KCDCS made a referral for family counseling that required his traveling to
Princeton, which he was unable to do. Transcript at 329.
                                                   12
that the facility would not see him unless payment was made in advance, a financial

requirement that KCDCS could not meet. Father did not seek alternative services.

       We also find significant the testimony of Jonathan Straus, the county manager of

Knox and Gibson Counties for Ireland Home Based Services. Straus worked with Father

as a therapist for four months in 2010 and, prior to that, supervised Father’s counselors.

Straus testified that he had a certification in sex offender treatment, but the focus of

Father’s therapy was anger management because Father was unwilling to address the

sexual molestation.      Straus further stated that Father had nineteen scheduled

appointments in his home and attended nine of them. Father showed little progress and

never actively sought help or advice in how to deal with reunification.

       Based on the totality of the evidence, including Father’s failure to complete or

benefit from sex offender therapy and his failure to seek alternative treatment, coupled

with testimony from the family case manager, GAL, and Father’s therapist, we conclude

that the State presented clear and convincing evidence to support the trial court’s

conclusion that termination of the parent-child relationship is in A.T.’s best interests.

Father’s arguments to the contrary amount to an impermissible invitation to reweigh the

evidence.

       This court will reverse a termination of parental rights ‘“only upon a showing of

“clear error”—that which leaves us with a definite and firm conviction that a mistake has

been made.’” Matter of A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997) (quoting Egly

v. Blackford Cnty. Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1235 (Ind. 1992)). We find

no such error here.

                                            13
      Affirmed.

BAILEY, J., and VAIDIK, J., concur.




                                      14